DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-9, drawn to an apparatus consisting of a gloves dispensing device, classified in CPC class B65D83/00.
Group II. Claims 10-17, drawn to a method of packing a gloves dispensing device, classified in CPC class B65D81/3233.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method steps recited can be used to manufacture a tissue dispenser comprising a stack biasing mechanism.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Corey Hawse on 12/16/2022 a provisional election was made with traverse to prosecute the invention of Group I, comprising claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “a lifting mechanism,” as recited in claim 1 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a lifting mechanism formed at bottom of the container,” as recited in claim 1 line 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the lifting mechanism is perforated,” as recited in claim 1 line 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the lifting mechanism has a cut-out portion,” as recited in claim 1 line 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “which is to be pushed by at least one user,” as recited in claim 1 line 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a flap with cut-out or perforated portion,” as recited in claim 2 line 2-3 must be shown or the feature(s) canceled from the claim(s).  No opening flap is shown. No new matter should be entered.
Therefore, the limitations “the aperture is in a teardrop, triangle, trapezium, rectangular, oval,” as recited in claim 4 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “aperture has an aperture covering,” as recited in claim 5 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “has one sharp corner for the user to initiate the peeling off of the covering,” as recited in claim 5 line 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “at least one pair of flaps formed at the bottom of the container that is able to be pushed up to lift up the gloves within the container,” as recited in claim 6 line 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the aperture has a shield of plastic film with a middle incision to protect the gloves from contaminants,” as recited in claim 6 line 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 recites the limitations “a gloves dispensing device,” in line 1.  It is suggested the limitations be amended to read --a glove dispensing device--.
Appropriate correction is required.
Claim 6 recites the limitations “that is able,” in line 1.  It is suggested the limitations be amended to read -- that are able --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5,6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “in such a way that” in line 4.  It is unclear as to what specific way is being recited.  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor.  Appropriate clarifications is required. 
Claim 5 recites the limitations “in such a way that” in line 2.  It is unclear as to what specific way is being recited.  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor.  Appropriate clarifications is required. 
Claim 6 recites the limitations “to ease the access” in line 3.  It is unclear as to what specific way is being recited.  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor.  Appropriate clarifications is required. 
Claim 8 recites the limitations “in such a way that” in line 2.  It is unclear as to what specific way is being recited.  The limitations as recited are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor.  Appropriate clarifications is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 an 9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Stollery (GB 2451450 A).

	Referring to claim 1.  (Applicant’s claimed limitations are not supported the embodiment as shown in the drawings; see drawing objection above).
Strollery discloses a glove dispensing device (Figure 1) comprising: 
a container (10; Figure 1) having an aperture (16) on top of the container (10) and a lifting mechanism (including members 24 and 26; Figure 5) formed at bottom of the container (see Figure 6); and 
a plurality of gloves (18) stacked unidirectionally within the container (10) in such a way that at least one area of cuff portions (portion of 22) of the gloves (20) is positioned below the aperture (16) and that the lifting mechanism (including members 24 and 26; Figure 5) is disposed under the gloves (see configuration in Figure 6); wherein the lifting mechanism (including members 24 and 26; Figure 5) is perforated or has a cut-out portion (cutout portion 24), which is to be pushed by at least one user (biased by member 26) to position the gloves (18) within the container closer to the aperture (16) through which a glove is pulled out and dispensed.

Referring to claim 2.  Strollery discloses a glove dispensing device (Figure 1) comprising: 
wherein the aperture (16) is covered by a tearing-off flap (the aperture will be closed by a tear-off panel which will be removed and discarded; Col. 6 lines 6-7) or a flap with cut-out or perforated portion. (Applicant presents multiple conditions to be satisfied, however, with the limitation “or” only one of the cited limitations is required to be satisfied).

Referring to claim 3.  Strollery discloses a glove dispensing device (Figure 1) comprising: 
wherein the aperture (16) is positioned on one end surface of the gloves dispensing device (the dispensing aperture 16 is disposed at an end of the dispenser; see Figure 1).

Referring to claim 4.  Strollery discloses a glove dispensing device (Figure 1) comprising:
wherein the aperture (16) is in a teardrop, triangle, trapezium, rectangular, oval, or semicircle like shape (the aperture is a semicircle shape; see Figure 1).

Referring to claim 5.  Strollery discloses a glove dispensing device (Figure 1) comprising:
wherein the aperture (alternative aperture 16c as shown in Figure 3) has an aperture covering (16c) which is shaped in such a way that it has one sharp corner for the user to initiate the peeling off of the covering (a user may engage the sharp corner of 16c to initiate removal of the cover covering the aperture).

Referring to claim 9.  Strollery discloses a glove dispensing device (Figure 1) comprising:
wherein the gloves dispensing device (Figure 1) is positioned in an upright position (see upright configuration of dispenser in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over Stollery (GB 2451450 A) in view of Lukawski (US 9,451,851).

Referring to claim 6.  Strollery does not disclose the lifting mechanism includes at least one pair of flaps formed at the bottom of the container.
Lukawski disclose a tissue dispenser (Figure 7) wherein the lifting mechanism (including members 32,33 and 41; Figure 7) includes at least one pair of flaps (33 and 33) formed at the bottom of the container (20) that is able to be pushed up to lift up the gloves (articles) within the container (20), to ease the access of dispensing the gloves (articles).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Strollery to include a lifting mechanism comprising at least one pair of flaps formed at the bottom of the container as taught by Lukawski because the bottommost gloves in the container can be effectively biased toward the dispensing opening thereby assuring all remaining articles are removed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stollery (GB 2451450 A) in view of Pehr (US 6,349,849).

Referring to claim 7.  Strollery does not disclose the aperture has a shield of plastic film with a middle incision.
Pehr discloses a tissue dispenser wherein the aperture (35; Figure 1) has a shield of plastic film (47) with a middle incision (50) to protect the gloves (contained articles 43) from contaminants between uses.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Strollery to include the aperture comprising a shield of plastic film with a middle incision to protect the contained articles from contaminants between uses as taught by Pehr because the interior of the dispenser can be provided with an improved sanitary environment after the dispenser is first opening.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stollery (GB 2451450 A) in view of Weinmann (US 7,958,994).

Referring to claim 8.  Strollery does not disclose wherein the gloves dispensing device is arranged into a carton.
Weinmann discloses a dispenser housed in a carton (Figure 1) wherein the gloves dispensing device (articles dispensing device A; Figure 1) is arranged into a carton (2), in such way that the aperture (13; Figure 3) is positioned upwards (outwards form the dispenser), while finger portions (rear portion of the articles) of the gloves (14) are positioned downwards (towards the back of the dispenser).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Strollery to include the gloves dispensing device as being arranged in a carton as taught by Weinmann because the dispenser can be further protected for the surroundings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651